COURT OF APPEALS
                                 TENTH DISTRICT OF TEXAS

                                          January 20, 2021

                                        No. 10-20-00303-CV

                                   IN RE ALFRED LEE STONE


                                        Original Proceeding

                                    From the 12th District Court
                                       Walker County, Texas
                                      Trial Court No. 12-0084


                                       JUDGMENT

          The Petition for Writ of Mandamus filed by Alfred Lee Stone has been considered by the

Court. The Court has determined the Petition for Writ of Mandamus should be and hereby is

denied.

          A copy of this judgment will be certified by the Clerk of this Court and delivered to the

trial court.

                                                      Nita Whitener, Clerk


                                                      By: _____________________________
                                                      Lanette Sullins, Deputy Clerk